Newman, Judge:
The above protest has been submitted for decision on a written stipulation between counsel for the respective parties, reading as follows:
IT IS STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States:
That the items marked “A”, and checked ASY (Import Spec’s Initials) by Import Specialist A. S. Valenty (Import Spec’s Name) on the invoices covered by the protest enumerated above, and assessed with duty at 30 per centum ad valorem under the provisions of paragraph 371, Tariff Act of 1930, consist of white rubber reflectors, claimed dutiable at 12% per centum ad valorem under the provisions of paragraph 1537 (b) of said Act, as modified.
That said merchandise is, in fact, in chief value of india rubber and not dedicated to use with bicycles.
That the protest be deemed submitted on this stipulation the protest being limited to the items marked “A”, as aforesaid.
Accepting the foregoing stipulation as an agreed statement of fact, we hold that the articles in question, as hereinabove identified, are properly dutiable at the rate of 12% per centum ad valorem under the provision in paragraph 1537 (b) of the Tariff Act of 1930, as modified by T.D. 53865 and T.D. 53877, for manufactures in chief value of india rubber, not specially provided for.
To the extent indicated the protest is sustained, and judgment will be rendered accordingly.